Citation Nr: 0313045	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  96-13 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
RO that, among other things, determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for dermatophytosis that had been previously 
denied by the RO in unappealed rating actions of November 
1982, November 1985, and May 1994.  

The Board remanded this case to the RO for further 
development in August 1999.  In an October 2000 decision the 
Board found that new and material evidence had been submitted 
to reopen the claim and the issue was again remanded to the 
RO for further development and adjudication on a de novo 
basis.  


FINDING OF FACT

The veteran's skin disability, diagnosed as dermatophytosis, 
had its onset during service.  

CONCLUSION OF LAW

Dermatophytosis was incurred during service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(d) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

On the veteran's May 1968 examination prior to service 
entrance, the veteran's skin was evaluated as normal.  The 
veteran's service medical records contain no complaints, 
findings, or diagnosis indicative of a skin disorder.  The 
veteran's skin was evaluated as normal on his examination 
prior to separation from service in June 1971.  

VA clinical records and examination reports reflect 
outpatient treatment and evaluations, beginning in July 1978, 
for a skin disorder that especially affected the veteran's 
hands and feet.  The assessments included tinea pedis, tinea 
manum, onychomycosis, and dermatophytosis.  

During a hearing at the RO in July 1996 the veteran said that 
he had suffered from rashes on his hands and feet ever since 
service.  He said that his right foot was especially affected 
by this skin disability.  

On a VA dermatology examination conducted in September 1999 
the veteran gave a 30-year history of skin rashes.  After 
physical examination, the diagnosis was onychomycosis of the 
nail plate of the hand.  After a review of the claims folder 
conducted by a VA physician in April 2003, the diagnosis was 
basically dermatophytosis that included tinea pedis, tinea 
manum, and onychomycosis.  The examiner opined that it was at 
least as likely as not that the dermatitis had its onset 
during service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
disease diagnosed after service providing the evidence 
establishes that it was incurred during service.  38 C.F.R. 
§ 3.303(d) (2002).

Although the clinical evidence indicates no treatment for a 
skin disorder during service or for a number of years 
following service discharge, a VA physician concluded after 
careful review of the claims folder that it was it was at 
least as likely as not that the dermatitis had its onset 
during service.  This medical opinion constitutes the only 
competent medical evidence on the question of a nexus between 
the veteran's current skin disorder, diagnosed as 
dermatophytosis, and his military service.  Since that is the 
case, service connection for the veteran's skin disability is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a skin disorder is 
granted.  





	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

